
	
		II
		112th CONGRESS
		1st Session
		S. 736
		IN THE SENATE OF THE UNITED STATES
		
			April 6 (legislative
			 day, April 5), 2011
			Mr. Brown of Ohio
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To improve the Fugitive Safe Surrender
		  Program.
	
	
		1.Fugitive Safe Surrender
			 ProgramSection 632 of the
			 Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16989) is
			 amended—
			(1)in subsection (a)(1), by striking
			 Fugitive Safe Surrender is a program of the United States Marshals
			 Service and inserting Since its creation in 2005, the Fugitive
			 Safe Surrender program has been operated by the United States Marshals
			 Service;
			(2)in subsection
			 (b), by striking United States Marshals Service each place it
			 appears and inserting Attorney General; and
			(3)in subsection (c), by striking
			 United States Marshals Service and all that follows and
			 inserting Attorney General to carry out this section $5,000,000 for each
			 of fiscal years 2012 through 2016..
			
